DETAILED ACTION
The amendment filed 5/27/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive.  Applicant argues that Strong et al. do not disclose all the elements of claims 1 since as described the stabilizer is positioned between a shoe and a casing string (remarks page 6).  The examiner disagrees with applicant’s assessment since as annotated in the rejection, the casing shoe is considered a “casing section” as claimed since it is clearly defined as a section of a casing.  Applicant also argues that claim 5 is allowable because Strong et al. do not disclose a casing bit coupled at the opposite end of a casing section from the stabilizer.  The examiner disagrees because the bit 46 of Strong et al. is coupled to a casing section (the casing section 32, of shoe 30) at an opposite end from another casing section (as connected on opposite end forming the rest of the casing string (col. 3, lines 40-45).  In regard to claim 6, applicant argues that Strong et al. do not disclose a coupler as claimed.  The examiner disagrees and notes that the argument does not address the rejection of this claim, where the separate stabilizer section which includes as comprising separate section as in col. 4, lines 55-59 with “its own threaded box and pin” on respective ends as in col. 4, lines 55-56, and therefore the threaded portions as described comprise a coupler as claimed.  Applicant argues that Strong et al. do not disclose claim 13 because Strong et al. do not describe a method including removing an obstruction with a tool as claimed.  This argument is not persuasive since Strong et al. is considered to meet the structural limitations (as above and in the rejection below) and it is inherent to providing the blades which are designed to remove an obstruction as claimed that they would in use remove an obstruction as claimed.
In regard to claims 18-20, Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wheeler et al. who teach a casing coupling section with threads on either end have a same size, pitch and orientation and it is considered obvious to modify Strong to include such as in the rejection below.
	In regard to the 103 rejection of claims 7, 9 and 10, applicant argues that no reference teaches an earth boring tool including at least one blade between two casing sections, but as above, Strong et al. is considered to teach earth boring tool including at least one blade between two casing sections.  Applicant also argues that one of ordinary skill would not seek to modify Strong et al. with the teachings of Smith because a drill string and a casing string have different design considerations and requirements.  The examiner disagrees however, because one of ordinary skill in the art would recognize that the teachings of Smith, as applicable to downhole cutting structures would be clearly applicable to the downhole cutting structures of Strong et al., and therefore as being in the same field of endeavor (i.e. petroleum engineering, wellbores) AND as being reasonably pertinent (as relevant to cutting downhole) is considered to be a teaching one of ordinary skill in the art would reasonably consider.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11, 13, and 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Strong et al. (US 8,657,036).   Strong et al. disclose a downhole tool assembly comprising: a first casing section (any of plurality of casing sections as within the “casing string” as connected to 34, col. 3, lines 40-45) configured to be inserted into a borehole; a second casing section (32, col. 3, line 40-41) configured to be inserted into a borehole; an earth-boring tool (38 as comprising a separate portion, col. 4, lines 55-59, note shoe 30 comprises casing 32) comprising at least one blade (54) located between the first casing section and the second casing section (with 38 provided as a separate component as in col. 4, lines 55-59, that component would be between casing string and casing section 32 as in col. 3, lines 40-43); where the at least one blade comprises one or more cutting elements (51 or 53) and is configured to remove material from a downhole formation (as being cutting elements); wherein the at least one blade comprises a gauge section defining an outside diameter of the earth-boring tool (as on separate section, col. 4, lines 55-59, 54 would define the outside diameter); wherein the outside diameter of the earth-boring tool is between 100% and 150% of an outside diameter of at least one of the first casing section and the second casing section (as shown on 32 would be greater than 100%); wherein the outside diameter of the earth-boring tool is less than an inside diameter of the borehole (as following diameter defined by 46); wherein the first casing section is coupled to a casing bit (46 as integrally coupled) at an end of the first casing section opposite the earth-boring tool; wherein the earth-boring tool comprises a coupler configured to coupled the first casing section to the second casing section (as comprising separate section as in col. 4, lines 55-59 with “having its own threaded box and pin” on respective ends as in col. 4, lines 55-56); wherein the at least one blade comprises hardfacing (col. 4, lines 60-61); wherein the earth boring tool is coupled to at least one of the first and the second casing sections with a threaded connection (“having its own threaded box and pin” on respective ends as in col. 4, lines 55-56).  
Strong et al. also disclose a method of securing casing (as using the casing shoe 30 for securing casing as in fig 2) in an earth formation comprising: inserting a casing string into an earth formation (20 as within 24, fig 2); rotating the casing string (col. 2, lines 12-14); removing an obstruction in a wellbore with an earth-boring tool (as in col. 4, lines 60-67) coupled between two segments of casing in the casing string (as in embodiment col. 4, lines 55-59 above); and securing the casing string and the earth-boring tool in place within the wellbore (col. 1, lines 33-37 as known for casing shoes); wherein inserting the casing string into the formation comprises inserting the casing string into an already drilled wellbore (as in fig 2); wherein securing the casing string and the earth-boring tool comprises providing zonal isolation for the casing string with cement (col. 1, lines 32-37); wherein securing the casing string and the earth boring tool further comprises flowing cement between junk slots of the earth-boring tool (as would occur between blades 54 during cementing col. 1, lines 32-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. in view of Smith et al. (US 9,470,048).  Strong et al. disclose all the limitations of these claims, as applied to claim 1 above, except for teaching that the cutting elements are polycrystalline diamond and are disposed in pockets and also do not teach multiple earth-boring tools along the casing string (which includes many casing sections).  Smith et al. disclose a downhole tool assembly including an earth-boring tool (20) comprising at least one blade (28a,b) wherein the blade comprises one or more cutting elements (104a-e, or 30a-h), wherein the one or more cutting elements comprise polycrystalline diamond cutting elements (col. 3, lines 62-65); multiple pipe sections with at least four earth-boring tools coupled between different pipe sections along a string (as in fig 7, col. 8, lines 45-50).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the cutters of Smith et al. with the tool and methods of Strong et al. since choosing from a finite number of identified, predictable solutions (for cutting elements) with a reasonable expectation of success is considered obvious to one of ordinary skill.  It would have been further obvious to one of ordinary skill in the art to provide multiple earth-boring tools, as taught by Smith et al. with the tool of Strong et al. in order to continually smooth the wellbore and centralize the entire string to prevent wear and damage (as in Smith et al. col. 8, lines 59-64).

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. in view of Oldham et al. (US 7,395,882).  Strong et al. disclose all the limitations of these claims, as applied to claims 11 and 13 above, except for teaching a weld with the threaded connection or that the wellbore is (initially) drilled with a casing shoe coupled to the casing string.  Oldham et al. teach a tool assembly and method wherein a casing shoe coupled to a first segment of a casing in a casing string drills a wellbore (col. 12, lines 9+) and teaches a threaded connection may comprise a weld (col. 11, lines 64 - col. 12, line 2).  It would have been obvious to one of ordinary skill in the art before the time of filing to modify the methods of Strong et al. to drill the wellbore of Strong et al. with the casing shoe, as taught by Oldham et al., in order to provide a more efficient drilling operation not requiring separate drilling and casing (as discussed in Oldham et al. col. 1, line 10 – col. 2, line 67).  It would have been further obvious to provide a weld on the threaded connections of Strong et al., as taught by Oldham et al. in order to more securely connect the components and protect against unthreading.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. in view of Wheeler et al. (US 2007/0163778).  Strong et al. disclose a method of manufacturing an earth-boring tool comprising forming a body of the earth boring tool (as providing the embodiment of col. 4, lines 55-59) comprising: at least one blade (54) extending radially from the body (figs 3, 4); a bore (as shown fig 4) extending through the body along a longitudinal axis of the body; threads on both a first end of the body and a second end of the body (col. 4, lines 54-56), wherein the threads are configured to couple the body between segments of casing in a casing string (with 38 provided as a separate component as in col. 4, lines 55-59, that component would be between casing string and casing section 32 of 30 as in col. 3, lines 40-43).  Wheeler et al. disclose sections of casing coupled together with another component having threads on either end having a same size, pitch, and orientation (14, 16 as in fig 2, where threads necessarily have same size and pitch as being connected to similar casing sections).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a same size, pitch and orientation threads on the tool, within the method of Strong et al., as taught by Wheeler et al. in order to enable connection “depending upon the casing” in which the device is to be connected to since the simple substitution of one known element (thread type) for another to obtain predictable results is considered obvious to one of ordinary skill.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. in view Wheeler et al. and further in view of Smith et al. (US 9,470,048).  Strong et al. and Wheeler et al. disclose all the limitations of these claims, as applied to claim 18 above, except for teaching forming pockets on the at least one blade or securing cutting elements within the pockets.  Smith et al. disclose a downhole tool assembly including an earth-boring tool (20) comprising at least one blade (28a,b) wherein the blade comprises one or more cutting elements (104a-e, or 30a-h), forming pockets on the blade (fig 4, 104a as shown within pocket) and securing cutting elements within the pockets on the at least one blade (fig 4, 104a as within pocket of blade).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the cutters of Smith et al. with the tool and methods of Strong et al., as modified by Wheeler et al. since simple substitution of one known element (cutting element) for another to obtain predictable results is considered obvious to one of ordinary skill.  






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
6/7/2022